      Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 1 of 14 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
 MARIO MORRIS on behalf of himself, and         )
 all other plaintiffs similarly situated,       )   No. 19-cv-
 known and unknown,                             )
                                                )
                  Plaintiff,                    )   District Judge
                                                )
                      v.                        )
                                                )   Magistrate Judge
 WATCHLAB STUDIOS, LLC AND                      )
 HEATHER MCENEANY, INDIVIDUALLY                 )
                                                )   JURY DEMAND
                 Defendants.                    )
                                                )


                                        COMPLAINT

       NOW COMES Plaintiff, MARIO MORRIS, on behalf of himself and all other

Plaintiffs similarly situated, by and through his attorneys, JOHN W. BILLHORN AND SAMUEL

D. ENGELSON OF BILLHORN LAW FIRM, and for his Complaint against Defendants

WATCHLAB STUDIOS, LLC, states as follows:

I.     NATURE OF ACTION

       1.     This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201,
the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq, the Cook County Minimum

Wage Ordinance of the Municipal Code of Cook County § 42-11 et seq, and the Chicago

Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago.

II.    JURISDICTION AND VENUE

       2.     Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim, the Cook County

statutory claim and the Chicago municipal claim, pursuant to 28 U.S.C. §1367. Venue lies
in the Northern District of Illinois in that during all times relevant to the employment

relationship, Plaintiffs performed work in this district and were each a resident of this
       Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 2 of 14 PageID #:1




district and Defendant is or was engaged in business in this district.

III.    THE PARTIES

        3.    Defendant, WATCHLAB STUDIOS, LLC, (hereinafter referred “WATCHLAB”),

is a marketing research company that provides services to corporate clients. WATCHLAB’S

Chicago location is located at 1 East Erie Street, Suite 600 in downtown Chicago.

Defendant WATCHLAB is an “enterprise” engaged in commerce or in the production of

goods for commerce within the meaning of 29 U.S.C. §203. During all relevant times,

Defendant was acting directly or indirectly in the interest of the employer in relation to the

employee Plaintiff and therefore, as defined under both the federal and state statutes relied

upon, is an “employer.”

        4.    Defendant, HEATHER MCENEANY, is a vice president and principal of

WATCHLAB’S Chicago, Illinois location. In her capacity as vice president, MCENEANY was

vested with the authority to implement and carry out the wage and hour practices of

WATCHLAB. Plaintiff was directed to, and did, communicate all employment issues,

including the wage and hour violations asserted herein, to MCENEANY and MCENEANY in

turn responded to those communications with the authority described above. Thus, at all

times relevant hereto MCENEANY was acting directly or indirectly in the interest of the

employer in relation to the employee Plaintiff and therefore as defined under both the

federal and state statutes relied upon, is an “employer”.

        5.    Plaintiff, MARIO MORRIS (hereinafter referred to as “Plaintiff” or “named

Plaintiff”), is a former employee who worked for Defendants at the Erie Street location as a

recruiter from approximately September 2016 until July 8, 2019. Plaintiff was employed as a

non-exempt hourly employee and performed duties related to recruiting candidates to


                                               2
      Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 3 of 14 PageID #:1




participate in focus groups and other market research projects. The named Plaintiff worked

over 40 hours per week but was paid only at his straight time rates of pay for overtime-

eligible hours.

       6.         Additionally, Plaintiff performed work during meal breaks, as well as before

and after his regular shift, that was not recorded or accounted for by Defendants’ time

keeping system (hereinafter referenced as “work off the clock”).

       7.         Lastly, even though Plaintiff worked through his meal breaks, Defendant

automatically deducted approximately thirty (30) minutes per workday to account for a

meal break that Plaintiff was never afforded.

       8.         Some of the work off the clock performed by Plaintiff, as well as the

automatically deducted meal break, should have been compensated at Plaintiff’s overtime

rate of pay.

       9.         All other unnamed, similarly situated Plaintiffs, known and unknown

(hereinafter referred to as “members of the Plaintiff Class” or “similarly situated Plaintiffs”),

are past or present employees who work or worked for Defendants, were paid hourly and

also performed work off the clock during and at the end of their shifts and during unpaid

meal breaks as described above.

       10.        As employees performing duties for an enterprise engaged in commerce, the

named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as

defined by the FLSA.

IV.    STATUTORY VIOLATIONS
       Collective Action Under The Fair Labor Standards Act

       11.        Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this
action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

                                                  3
      Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 4 of 14 PageID #:1




himself and other Plaintiffs similarly situated who have been damaged by Defendants’
failure to comply with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful

violation of the FLSA and seeks an additional third year of limitations. Count III seeks

liquidated damages under the Fair Labor Standards Act, Section 260.


       Illinois Minimum Wage Law

       12.     Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV.

The claims asserted by Plaintiffs herein under the IMWL are proper for certification under

Federal Rule of Civil Procedure 23.

       Cook County Minimum Wage Ordinance

       13.     Pursuant to the Cook County Minimum Wage Ordinance (“CCMWO”),

Municipal Code of Cook County § 42-11, Count V of this action is brought by Plaintiff to

recover unpaid back wages earned on or before the date three (3) years prior to the filing of

this action. Each and every Plaintiff who joins this case in the future shall specifically adopt

and assert the claims made under this Count V. The claims asserted by Plaintiff herein

under the CCMWO are proper for certification under Federal Rule of Civil Procedure 23.

       Chicago Minimum Wage Ordinance

       14.     Pursuant to the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10

of the Municipal Code of Chicago, Count VI of this action is brought by Plaintiff to recover

unpaid back wages earned on or before the date three (3) years prior to the filing of this

action. Each and every Plaintiff who joins this case in the future shall specifically adopt and

assert the claims made under this Count VI. The claims asserted by Plaintiff herein under
the CMWO are proper for certification under Federal Rule of Civil Procedure 23.



                                                4
      Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 5 of 14 PageID #:1




V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       15.    Plaintiff, at all times pertinent to the cause of action, was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.

       16.    During Plaintiff’s employment, Defendants paid Plaintiff approximately

$18.00 per hour.

       17.    Plaintiff was employed by Defendants as a recruiter, as described above, from

approximately September 2016 until July 8, 2019. Plaintiff performed recruiting duties

including, but not limited to, sourcing candidates from different databases provided to him

by Defendants, contacting candidates by phone and email, and communicating with

candidates to ensure their attendance and participation in marketing research events.

       18.    Plaintiff worked at Defendants’ downtown Chicago office for approximately

the first year of his employment. Plaintiff worked primarily out of his home office for the

remainder of his employment, with occasional travel to the downtown office.

       19.    Plaintiff was paid bi-monthly on the 15th and 31st of each month.

       20.    During the first approximately eight (8) months of Plaintiff’s employment, his

assigned shift was 10:00 a.m. to 6:00 p.m., at least five (5) days per week.

       21.    During the remainder of Plaintiff’s employment, his assigned shift was 11:00

a.m. to 7:30 p.m., at least five (5) days per week.

       22.    Plaintiff almost always worked in excess of forty (40) hours in a work week

but was only paid his straight time rate of pay for such hours.

       23.    Additionally, Plaintiff performed significant amounts of work before and after

his shift that was not captured by Defendants’ time-keeping system. Plaintiff was specifically

instructed by Defendants’ management employees not to clock more than forty (40) hours



                                                5
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 6 of 14 PageID #:1




per week. Plaintiff’s job duties, as assigned by Defendants, required Plaintiff to

communicate frequently with Defendants’ employees, management, clients and candidates

before and after his scheduled shift times via phone, email and instant message, all to the

benefit of the Defendants; however, Plaintiff was not paid for this time worked.

       24.    Plaintiff estimates that he accumulated approximately three (3) hours per

week that were not captured by Defendants’ time-keeping system. Most, if not all, of

Plaintiff’s hours worked off the clock for the benefit of the employer should have been paid

at an overtime rate of time and one-half.

       25.    Defendants also improperly deducted approximately thirty (30) minutes from

Plaintiff’s pay each workday to account for a meal break that Plaintiff did not take because

he was constantly interrupted by Defendants’ employees, clients and candidates to address

work-related issues. Most, if not all, of the meal break time that was improperly deducted

from Plaintiff’s pay should have been paid at an overtime rate of time and one-half.

       26.    Plaintiff raised the various wage and hour violations, as described above, to

the attention of Defendants, including Defendant McEneany, on multiple occasions but

Defendants failed to address or remedy their non-compliant pay practices.

       27.    Plaintiff, and members of the Plaintiff Class, on a regular basis worked in

excess of forty (40) hours in a workweek without pay at a rate of time and one-half for such

hours pursuant to the requirements of the federal and state statutes herein relied upon.

       28.    Plaintiff, and members of the Plaintiff Class, were paid for all hours, including

those in excess of (40) in a workweek, at straight-time rates of pay instead of at time and

one-half.




                                               6
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 7 of 14 PageID #:1




       29.     The named Plaintiff, and members of the described Plaintiff Class, were

required and specifically instructed by Defendants’ management employees not to report

more than forty (40) hours each workweek, therefore performing work off the clock without

compensation, all to the benefit of the Defendants. The named Plaintiff, and members of the

Plaintiff Class as described, were required to perform certain duties in the mornings,

afternoons and evenings before Defendants started and after Defendants stopped recording

compensable work time.

       30.     Defendants have both in the past, and currently, willfully employed members

of the Plaintiff Class, including the named Plaintiff, requiring work to be performed during

their meal break without pay for that time.

       31.     This additional work performed to the benefit of the employer without pay is

in violation of the requirements of the federal, state, county and municipal statutes herein

relied upon.

       32.     In some instances, that unpaid time should have been compensated at time

and one-half the workers’ regular hourly rate because if the unpaid time was properly

treated as compensable, the named Plaintiffs and other members of the Plaintiff Class would

have been over 40 hours in particular workweeks. In other instances, the unpaid time should

have compensated at the workers’ regular hourly rates.

       33.     The total amount of hours worked by Plaintiff, and therefore the total number

of overtime hours for which additional compensation is owed, is information that is

substantially, if not completely, within the control and possession of Defendants, in that

Defendants recorded or should have recorded such hours pursuant to the record keeping

requirements found Title 29 CFR, Part 516. To the extent Defendants lacks the records



                                               7
      Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 8 of 14 PageID #:1




required by 29 CFR Part 516, Plaintiffs and the Plaintiff Class will be capable of providing

reasonable estimates of that time, as permitted by law.

       34.    The claims brought herein by the named Plaintiff are identical or similar to

the claims of other past and present hourly employees who were subject to the same non-

compliant policies and practices alleged herein.

       35.    The non-compliant practices as alleged herein were part of a variety of

practices and policies implemented and maintained by Defendants and are common to a

group or “Class” of past and present employees. Those past and present employees are

entitled to receive Notice of these proceedings and afforded opportunity to join their

individual claims.



                                           COUNT I

                     VIOLATION OF FAIR LABOR STANDARDS ACT

       1-35. Paragraphs 1 through 35 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 35 of this Count I.

       36.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-

half times the regular rate of pay for all hours worked in excess of forty (40) in any week

during the two (2) years preceding the filing of this action.

       37.    Defendants have at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein and all other

Plaintiffs similarly situated, known and unknown as described above.


                                                8
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 9 of 14 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)    back pay equal to the amount of all unpaid overtime compensation for the
two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

      (d)    such additional relief as the Court deems appropriate under the
circumstances.



                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-37. Paragraphs 1 through 37 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 37 of Count II.

       38.    Defendants’ actions as complained above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether the policies and practices were in

violation of those statutes. Through legal counsel as well as industry experience and custom,

Defendants possessed ample access to the regulations and statutory provisions relating to

the municipal, state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       39.    Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one


                                               9
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 10 of 14 PageID #:1




and one-half times their regular rate of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

       (a)    back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (d)     such additional relief the Court deems appropriate under the circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT

       1-39. Paragraphs 1 through 39 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 39 of Count III.

       40.     In denying Plaintiff and members of the Plaintiff Class compensation as

described above, Defendants’ acts were not based upon good faith or reasonable grounds.

Through legal counsel as well as industry experience and custom, Defendants possessed

ample access to the regulations and statutory provisions relating to the municipal, state and

federal laws recited herein, but either failed to seek out such information and guidance or

did seek out the information and guidance but failed to adhere to the principles of

compliance as stated.




                                               10
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 11 of 14 PageID #:1




       41.    The named Plaintiff and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all

unpaid compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

       (a)    liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (c)    such additional relief the Court deems appropriate under the circumstances.


                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-41. Paragraphs 1 through 41 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 41 of this Count IV.

       42.    As described in the foregoing paragraphs, Defendants’ compensation policies

and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       43.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       44.    Defendants’ failure to pay compensation as described above has been willful

and/or in bad faith.




                                              11
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 12 of 14 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;

       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendants have remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;

         (d)   directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

       (e)      for such additional relief the Court deems just under the circumstances.


                                          COUNT V

                 SUPPLEMENTAL MUNICIPAL CLAIM
     VIOLATION OF THE COOK COUNTY MINIMUM WAGE ORDINANCE

       1- 44. Paragraphs 1 through 44 of Count IV are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 44 of this Count V.

       45.      Plaintiff, and members of the Plaintiff Class, were each an “employee” under
the CCMWO § 44-12 of the Municipal Code of Cook County and were not exempt from

the overtime provisions of the CCMWO §§ 44-15.

       46.      Defendants were each an “employer” as defined in the CCMWO § 44-12.

       47.      Under § 44-15, for all weeks during which Plaintiffs, and members of the

Plaintiff Class, worked more than forty (40) hours, they were entitled to be compensated at

a rate of one and one-half times their regular hourly rates of pay for all hours worked in

excess of 40.




                                               12
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 13 of 14 PageID #:1




         48.   Defendants’ failure and refusal to pay wages for all hours worked in excess of

40 per week was a violation of the maximum hour provision of the CCMWO § 44-15.

         WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, respectfully requests this Court to enter an order awarding:

      (a)    judgment in the amount of overtime compensation found due at the rate of
one and one-half times Plaintiffs’ regular hourly rate of pay for all hours which Plaintiff
worked in excess of forty (40) hours per week;

         (b)   statutory interest damages in the amount of three times the amount of unpaid
wages;

       (c)     reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

      (d)    such additional relief the Court deems just and appropriate under the
circumstances.


                                         COUNT VI
                     SUPPLEMENTAL MUNICIPAL CLAIM
           VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE


         1-48. Paragraphs 1 through 48 of Count V are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 48 of this Count VI.

         49.   Plaintiff, and members of the Plaintiff Class, were each an “employee” under

the CMWO§ 1-24-10 of the Municipal Code of Chicago and were not exempt from the

overtime wage provisions of the CMWO § 1-24-050.

         50.   Defendants were each an “employer” as defined in the CMWO§ 1-24-10.

         51.   Under § 1-24-040, for all weeks during which Plaintiffs and members of the

Plaintiff Class worked more than forty (40) hours, they were entitled to be compensated at a

rate of one and one-half times their regular hourly rates of pay for all such hours.




                                               13
     Case: 1:19-cv-06136 Document #: 1 Filed: 09/13/19 Page 14 of 14 PageID #:1




       52.    Defendants’ failure and refusal to pay overtime wages for hours worked in

excess of 40 per week for all such hours over 40 was a violation of the maximum hour

provisions of the CMWO § 1-24-040.

       WHEREFORE, Plaintiff, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)    judgment in the amount of unpaid overtime compensation found due at the
rate of one and one-half times Plaintiffs’ regular hourly rate of pay for all hours which
Plaintiff and members of the Plaintiff Class worked in excess of forty (40) hours per week;

       (b)    statutory interest damages in the amount of three times the amount of unpaid
overtime;

       (c).   reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

       (d)    such other and further relief as this Court deems just under the circumstances.




                                                   Respectfully submitted,

                                                    Electronically Filed 9/13/2019

                                                    s/John W. Billhorn
                                                    ______________________
                                                    John William Billhorn
                                                    Attorney for Plaintiff

                                                    BILLHORN LAW FIRM
                                                    53 West Jackson Blvd., Suite 401
                                                    Chicago, IL 60604
                                                    (312) 853-1450




                                              14
